Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

ALLOWANCE
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-8, 10-20, and 22 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a projection system for a vehicle, comprising at least one light source and a microlens array comprising a field lens array having a plurality of field lenses, a projection lens array having a plurality of projection lenses, and a mask layer having a plurality of mask parts, which is arranged between the field lens array and the projection lens array, wherein the microlens array includes an optical axis, a first portion with at least one first channel and a second portion with at least one second channel, wherein the projection system includes an optical device that is provided downstream of the microlens array and is arranged at least in the area of the first portion, with a distance between the microlens array and the optical device being less than 20 mm, wherein the optical device comprises one or more optical elements selected from the group consisting of: a prism, a lens, a lens array, a freeform optic, a micromirror array and a liquid crystal matrix, and wherein light emitted by the light source, which falls through the at least one first channel of the first portion, is deflected by the optical device by a first angle with respect to the optical axis and forms a first light cone, and light emitted by the light source, which falls through the at least one second channel of the second portion, is deflected by a second angle with respect to the optical axis, which differs from the first angle, and forms a second light cone with respect to claim 1; 
A projection system for a vehicle, comprising at least one light source and a microlens array, wherein the microlens array includes an optical axis, a first portion with at least one first channel and a second portion with at least one second channel, wherein the microlens array further has an opaque portion between the first portion and the second portion, wherein the projection system includes an optical device that is provided downstream of the microlens array and is arranged at least in the area of the first portion, with a distance between the microlens array and the optical device being less than 20 mm, and wherein light emitted by the light source, which falls through the at least one first channel of the first portion, is deflected by the optical device by a first angle with respect to the optical axis and forms a first light cone, and light emitted by the light source, which falls through the at least one second channel of the second portion, is deflected by a second angle with respect to the optical axis, which differs from the first angle, and forms a second light cone with respect to claim 20; 
A projection system for a vehicle, comprising at least one light source and a microlens array, wherein the microlens array includes an optical axis, a first portion with at least one first channel and a second portion with at least one second channel, wherein the microlens array further has a mask layer for generating a motif and a projection lens array, wherein the mask layer in the first portion and in the second portion is configured to generate different motifs, wherein the projection system includes an optical device that is provided downstream of the microlens array and is arranged at least in the area of the first portion, with a distance between the microlens array and the optical device being less than 20 mm, and wherein light emitted by the light source, which falls through the at least one first channel of the first portion, is deflected by the optical device by a first angle with respect to the optical axis and forms a first light cone, and light emitted by the light source, which falls through the at least one second channel of the second portion, is deflected by a second angle with respect to the optical axis, which differs from the first angle, and forms a second light cone with respect to claim 22; as specifically called for in the claimed combinations.
The closest prior art, Justus (DE 102017123830), teaches a projection system for a vehicle, comprising at least one light source and a microlens array comprising, a projection lens array having a plurality of projection lenses, and, wherein the microlens array includes an optical axis, a first portion with at least one first channel and a second portion with at least one second channel, wherein the projection system includes an optical device that is provided downstream of the microlens array and is arranged at least in the area of the first portion, with a distance between the microlens array and the optical device, wherein light emitted by the light source, which falls through the at least one first channel of the first portion, is deflected by the optical device by a first angle with respect to the optical axis and forms a first light cone, and light emitted by the light source, which falls through the at least one second channel of the second portion, is deflected by a second angle with respect to the optical axis, which differs from the first angle, and forms a second light con.
However, Justus, does not include a field lens array having a plurality of field lenses, a mask layer having a plurality of mask parts, which is arranged between the field lens array and the projection lens array, the distance between the microlens array and the optical device being less than 20 mm with respect to claim 1; wherein the microlens array further has an opaque portion between the first portion and the second portion a distance between the microlens array and the optical device being less than 20 mm with respect to claim 20; wherein the microlens array further has a mask layer for generating a motif and a projection lens array, wherein the mask layer in the first portion and in the second portion is configured to generate different motifs, a distance between the microlens array and the optical device being less than 20 mm with respect to claim 22, as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Justus reference in the manner required by the claims without rendering the projection system inoperable for its intended purpose of improved illumination of a target area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horibe et al. (US 2014/0093665) discloses a similar projection system for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875